Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,053,782 (hereinafter, the ‘782 patent) issued from Application serial No. 14/601,537 (hereinafter the ‘537 application) filed on January 21, 2015.  The ‘782 patent is also a continuation-in-part of application No. 13/553,498, filed on July 19, 2012, now Patent No. 8,961,746 (hereinafter, the ‘746 patent).  

Notice of Changing AIA  Status
As noted in MPEP 2159.02:
AIA  35 U.S.C. 102 and 103 took effect on March 16, 2013. AIA  35 U.S.C.102 and 103 apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013. If a patent application (1) contains or contained at any time a claim to a claimed invention having an effective filing date as defined in 35 U.S.C. 100(i) that is on or after March 16, 2013 or (2) claims or ever claimed the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365 based upon an earlier application that ever contained such a claim, then AIA  35 U.S.C. 102 and 103 apply to the application, (i.e., the application is an AIA  application). If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and 

	 The present application includes claims that are not supported by the parent ‘746 patent.  For example, claim 3 recites that the method includes “providing an additive which acts to limiting gassing from the sacrificial anode”, which is not described in the ‘746 patent.  Accordingly, the effective filling date for claim 3 is the filing date of the ‘782 patent, which is January 21, 2015.  Since the present application contains at least one claim having an effective filling date that is after March 16, 2013, the present application is being examined under the first inventor to file provisions of the AIA 1.  
All forthcoming actions on the merits will be labeled "AIA  (First Inventor to File) Status: Yes" (see upper right box on form PTOL-37/370 and/or PTOL-326/326E).
	
Election/Restrictions
Newly submitted claims 22-40 are directed to an invention that is independent or distinct from the invention originally claimed.  Accordingly, restriction to one of the following inventions in the present application is required under 35 U.S.C. 121:
I. 	Claims 1-21, drawn to a method, classified C23F 13/02, 
II. 	Claims 22-40, drawn to an apparatus, classified in C23F 13/08.
The inventions are distinct, each from the other because of the following reasons:
I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as an apparatus comprising a connection of the sacrificial anode to the metal section to provide corrosion protection to the metal section when the DC power supply or impressed current anode is not functional.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
In particular, a reference which anticipates or renders obvious the claimed apparatus of invention II would not necessarily anticipate or render obvious the method of invention I since the claimed apparatus of invention II does not require a connection of the sacrificial anode to the metal section to provide corrosion protection to the metal section when the DC power supply or impressed current anode is not functional, as recited in the method claims.  Additionally, a reference which anticipates or renders obvious the claimed method of invention I would not necessarily anticipate or render obvious the claimed apparatus of invention II since the claimed method of invention I does not require that the DC power supply is a battery and is included with the sacrificial anode and/or the claimed apparatus comprises an ionically conductive filler material.  
See 37 CFR 1.142(b) and MPEP §§ 821.03 and 1450.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in line 6, the method comprising maintaining the impressed current anode electrically separated from the sacrificial anode to prevent direct electrical communication therebetween.  However, in line 18, claim 1 also states that “the assembly including electrical connecting components connected to the impressed current anode and the sacrificial anode”, which appears to contradict the limitation recited in line 6 of claim 1.  Also, claim 1 recites “an anode assembly” in line 3 and “an assembly” in line 9.  It is unclear if “the assembly” recited in line 11 and line 18 refer to 
In claim 10, it is unclear if the “sacrificial material” should be – sacrificial anode material -–.
In claim 13, there is lack of antecedent basis for “the common assembly.”  Claim 13 depends on claim 1.  Claim 1 recites “an anode assembly” in line 3 and  “an assembly” in line 9.  Claim 1 does not recite a “common assembly”.  
In claim 16, it is unclear if the “current” flowing to the sacrificial anode” is the same “current” from the DC power supply recited in line 26 of claim 1.  It is also unclear as to what the term “activated without recharging” means. The term is not defined by the claim, and the specification does not provide a description with respect to the difference between “activated” sacrificial anode and “recharged” sacrificial anode. 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,053,782 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LING X XU/
Patent Reexamination Specialist
Art Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the underlying ‘782 patent also includes claims that are not supported by the parent ‘746 patent.  For example, original claim 3 recites that the method includes “providing an additive which acts to limiting gassing from the sacrificial anode”, which is not described in the ‘746 patent.  Accordingly, the underlying ‘782 patent should have been examined under the first inventor to file provisions of the AIA  status.